On Motion to Dismiss.
The opinion of the court was delivered by
McEnery, J.
The appellees ñle a motion to dismiss this appeal on the ground that an order of appeal had been granted in open court to the Oourt of Appeals, and that the District Oourt was without jurisdiction to grant an order of appeal on petition to this court.
There had been no appeal bond filed when the order of appeal had been granted to the Oourt of Appeals. The order of appeal to the Circuit Oourt had been granted in error. It had no jurisdiction ratione materise. This court was the proper one to which the appeal should have been made returnable. The first order of appeal could be set aside, having been granted in error, by a second order making the appeal returnable to this court.
The motion to dismiss is denied.